Citation Nr: 1706394	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-41 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1964 to April 1966, with service in the Dominican Republic from May 1965 to December 1965.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified at a Board hearing at the VA Central Office in Washington, D.C. in December 2011.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  The Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He declined to have a second hearing.

In May 2013, the Board remanded service-connection claims for an acquired psychiatric disorder and migraine headaches.  On remand, the RO's October 2013 rating decision granted service connection for migraine headaches, and assigned an initial 30 percent rating, effective from July 26, 2007.  He appealed for a higher initial rating as well as an earlier effective date for the grant of service connection for migraine headaches.  These two issues are awaiting the issuance of a statement of the case.  


FINDING OF FACT

The Veteran has PTSD as a result of stressors incurred while on active duty.


CONCLUSION OF LAW

Criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

Although VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, effective July 13, 2010, the Board need not address the amended version of the regulation, as the former version allows for an award of service connection.  See 75 Fed. Reg. 39,843 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

The Veteran is seeking service connection for PTSD which he believes is the result of events transpiring while he was stationed in the Dominican Republic as Park of Operation Power Pack in April 1965.  The Veteran was stationed in the Dominican Republic from May 13, 1965 until December 17, 1965.

In July 2013 a VA clinical psychologist (PhD) found the Veteran did not meet any of the criteria for a DSM-IV diagnosis of PTSD (e.g., Criteria A:  No exposure to a traumatic event), and declined to diagnose the Veteran with PTSD in accordance with DSM-IV, but did diagnose depression NOS (not otherwise specified).  The July 2013 examiner opined that it was less likely as not (less than 50% probability) that the Veteran's currently diagnosed depression was related to his military service.  

In an in August 2013 addendum medical opinion, the examiner again provided a negative medical opinion against the possibility of a nexus to service for the depression, and clarified that the Veteran's reported stressors did not meet Stressor A Criterion of DSM-IV.  He reported stressors of: (1) seeing snakes, iguanas and spiders in the jungles; (2) he and a buddy pulled M-16 guns on each other while fooling around; and (3) the day before he was on guard duty a service member had his throat cut and his jeep was stolen.  He added that it was less likely than not that the Veteran' depression was related to any fear of hostile military or terrorist activity.  Of note, the examiner pointed out that the Veteran had numerous current life stressors to include financial concerns, his chronic health issue, and his wife's health issues.

In September 2014, a counselor at the VetCenter enumerated an additional set of stressors for the Veteran, noting that during Operation Power Pack, he faced chronic and episodic trauma, starting with sniper attacks from government rebels that greeted his unit's arrival in the Dominican Republic.  The Veteran described feeling disoriented and terrified.  The Veteran also reported experiencing direct attack repeatedly, recalling one occasion in which he was part of a unit clearing up a concrete building when they came under sniper fire and returned fire.  He also recalled coming under enemy fire while crossing the Duarte Bridge.  He also alleged that he had been pinned down by three enemy MiG fighter jets and finding that his tent had been destroyed by mortar attacks.

The counselor found that the Veteran presented with symptoms of PTSD and chronic depression.

The January 2017 private psychiatrist, Dr. C., upon evaluation and interview, diagnosed the Veteran with PTSD consistent with DSM-V standards.  At the January 2017 private psychiatric evaluation, the Veteran reported several additional combat-related stressors that were not reported to or considered by the VA examiner.  In particular, he reported to the private psychiatrist that he experienced gunfire and mortar attacks, had to return fire to sniper attacks from government rebels while cleaning up a concrete building that housed war prisoners, was shot at by planes while trying to put out a fire in a cane field, was shot at by three MIG fighter jets pinning them down while working on a road, and he was crossing the Duarte Bridge near Santo Domingo when he came under enemy fire striking a vehicle in his immediate vicinity.  Dr. C. opined, "the evidence of record makes it quite clear that [the Veteran] has suffered from PTSD directly related to his military service."  The psychiatrist also considered relevant medical literature and military diaries for the relevant time period in 1965("Daily Staff Journal") that confirmed mortar attacks on his division, if not his company, in Santo Domingo, Dominican Republic, on or about the period he was also there.

Here, multiple medical professionals have diagnosed the Veteran with PTSD.  As such, resolving reasonable doubt in his favor, the Board accepts that the Veteran currently has PTSD.

The next question is whether the Veteran has a corroborated stressor.  Here, the Veteran has testified at a Board hearing, written statements, and described to medical professionals, the experience in the Dominican Republic in which his unit was hit by mortars.

Moreover, a review of declassified Daily Staff Journals for the Veteran's unit from June 1965 while the Veteran was stationed in the Dominican Republic show that several mortar rounds landed in the base area.

The Veteran's presence in areas of documented combat is sufficient to find he was exposed to combat stressors even without the explicit documentation of his participation in specific historic events.  See Pentecost v. Principi, 16 Vet. App. 124   (2002) (evidence sufficient to verify combat stressor of veteran who alleged stressor sustained in attack on Da Nang because veteran's unit was documented as present at time and vicinity of documented attack on Da Nang).  The correlation of the Veteran's lay testimony with the historical record is sufficient to afford the presumption of a stressor in service, because the allegations of being subjected to enemy fire and artillery are consistent with the circumstances, conditions, and hardships of his service. 38 C.F.R. § 3.304 (f)(1). 

The favorable medical evidence of record includes a medical diagnosis of PTSD and medical evidence of a nexus between diagnosed PTSD and the stressful events he reported, the additional two elements required to establish a claim for service connection for PTSD. 38 C.F.R. § 3.304 (f). 

Weighing the evidence of record, mindful of Pentecost, supra, the Board finds that the preponderance of the evidence of record supports the grant of the claim of service connection for PTSD.  In light of a diagnosis of PTSD, presumed to be credible evidence of the occurrence of claimed in-service stressors, consistent with the circumstances of the Veteran's duties, and medical evidence linking the Veteran's PTSD to the PTSD stressors, his claim of service connection for PTSD is granted. 


ORDER

 Service connection for post-traumatic stress disorder is granted


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


